                                           Case 3:20-cv-01558-CRB Document 8 Filed 06/01/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GARY EASLEY, DYQ874,                              Case No. 20-cv-01558-CRB (PR)
                                   8                    Petitioner,
                                                                                           ORDER OF DISMISSAL
                                   9             v.

                                  10     THE PEOPLE OF CALIFORNIA,                         (ECF No. 2)
                                  11                    Respondent(s).

                                  12          On April 2, 2020, the post office returned the court’s mail to petitioner as undeliverable
Northern District of California
 United States District Court




                                  13   because petitioner is no longer in custody at the Santa Clara County Jail. ECF No. 6. Because

                                  14   more than 60 days have passed since the court’s mail to petitioner was returned as undeliverable,

                                  15   and the court has received no written communication from petitioner indicating a current address,

                                  16   the case is DISMISSED without prejudice pursuant to Local Rule 3-11(b).

                                  17          But based solely on petitioner’s affidavit of poverty, his motion for leave to proceed in

                                  18   forma pauperis (ECF No. 2) is GRANTED.

                                  19          The clerk is instructed to close the file and terminate the motion appearing on ECF as

                                  20   pending item number 2.

                                  21          IT IS SO ORDERED.

                                  22   Dated: June 1, 2020

                                  23                                                   ______________________________________
                                                                                       CHARLES R. BREYER
                                  24                                                   United States District Judge
                                  25

                                  26

                                  27

                                  28
